Citation Nr: 1008001	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-35 545A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1981 
to May 1989 and from June 1991 to December 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
the Veteran's claim for an increased rating for his service-
connected degenerative arthritis of the lumbosacral spine, 
then rated as noncompensably disabling.  The Veteran timely 
appealed.  During the course of the Veteran's appeal, the RO 
issued a statement of the case in October 2005 granting the 
Veteran an increased rating to 20 percent for degenerative 
arthritis of the lumbosacral spine, effective October 28, 
2002, the date the Veteran filed his claim for increase.  

In June 2004, jurisdiction over the Veteran's claims file was 
transferred from the Philadelphia RO to the RO in Cleveland, 
Ohio.

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in May 2005.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In August 2008, the Board remanded the matter for further 
development and re-adjudication.  


FINDING OF FACT

The Veteran's service-connected degenerative arthritis of the 
lumbosacral spine is manifested by functional debility 
equating to severe limitation of motion of the lumbar spine 
with forward flexion limited to 30 degrees when pain on 
motion is taken into consideration; he does not have 
ankylosis of the spine. 


CONCLUSION OF LAW

The criteria for a rating of 40 percent for degenerative 
arthritis of the lumbosacral spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the 
claim on appeal has been accomplished.

Through a September 2008 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded 
the opportunity to respond.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria 
and effective dates via the September 2008 letter.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the September 2008 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2008 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
September 2008 notice letter.  

Here, however, the duty to provide notice relating to the 
Veteran's claim for an increased rating for degenerative 
arthritis of the lumbosacral spine was not fully satisfied 
prior to the initial unfavorable decision by the RO.  
Nevertheless, lack of harm may be shown (1) when any defect 
was cured by actual knowledge on the part of the claimant; 
(2) when a reasonable person could be expected to understand 
from the notice what was needed; or (3) when a benefit could 
not have been awarded as a matter of law.  Id. at 887; see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Although the totality of the required notice was 
not provided until after his claim was initially adjudicated, 
the Veteran's increased rating claim was subsequently re-
adjudicated in a November 2009 supplemental statement of the 
case, thereby correcting any defect in the timing of the 
notice.  See Mayfield, supra.  In light of the foregoing, the 
Board finds that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  No further 
corrective action is necessary.  

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service treatment records from 
both VA and private treatment providers have been associated 
with the file.  In addition, the Veteran was provided VA 
medical examinations in April 2004 and July 2005; reports of 
those examinations have been associated with the claims file.  
The Board acknowledges that the Veteran's representative, in 
his December 2009 informal hearing presentation, argues that 
the Veteran referred in his May 2005 testimony to records 
concerning a workers' compensation claim, records that VA has 
failed to obtain on the Veteran's behalf.  However, the 
United States Court of Appeals for Veterans Claims has 
emphasized that the "duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

In this instance, the duty to assist has been frustrated by 
the Veteran's failure to provide the agency of original 
jurisdiction (AOJ) with authorization to seek records of his 
workers' compensation claim or, indeed, to supply any 
information whatsoever to allow the AOJ to seek any such 
records that may still be available.  If the Veteran believes 
he is entitled to an increased rating for his back 
disability, he must at least fulfill his minimal obligation 
of responding to the AOJ's request for information and 
authorization to help procure possibly relevant records.  
Here, the Board notes in particular that the Veteran was 
asked by the AOJ in the September 2008 notice letter to 
provide information on employment and treatment records but 
has failed to provide any information to the AOJ. 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation and 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its July 2004 rating decision and October 2005 statement 
of the case, the RO evaluated the Veteran's degenerative 
arthritis of the lumbosacral spine in accordance with the 
criteria set forth in the rating schedule in effect both at 
the time of the Veteran's claim and at the time the rating 
actions were issued.  In that connection, the Board notes 
that in the July 2004 rating decision, the RO gave specific 
consideration to the rating criteria in effect at the time 
the decision was issued-the General Rating Formula for 
Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009), which was made effective 
in September 2003.  In the October 2005 supplemental 
statement of the case, the RO gave specific consideration 
both to the General Rating Formula for Diseases and Injuries 
of the Spine and to the rating criteria in effect at the time 
the Veteran filed his claim:  Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, and Diagnostic Code 
5295, for lumbosacral strain.  38 C.F.R. § 4.71a (2003).  
Pursuant to the RO's evaluation, the Board will consider the 
Veteran's disability under Diagnostic Codes 5292 and 5295, 
which were in effect at the time the Veteran filed his claim 
for increase, and under criteria thereafter amended.

In that connection, the Board notes that, effective September 
26, 2003, the rating schedule for evaluation of that portion 
of the musculoskeletal system that addresses disabilities of 
the spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2009)).

VA must consider the Veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also VAOPGCPREC 3-00 (April 10, 2000) and 
7-03 (Nov. 19, 2003).

With respect to the rating criteria in effect prior to 
September 26, 2003, Diagnostic Code 5292 provided that 
limitation of motion of the lumbar spine that is moderate 
warrants a 20 percent rating.  Limitation of motion of the 
lumbar spine that is severe warrants a 40 percent rating.  
The maximum rating under Diagnostic Code 5292 is 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In addition, 
Diagnostic Code 5295 provided that a 20 percent evaluation 
requires muscle spasm on extreme forward bending of 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion.  The Board notes that a 40 percent 
rating is also the maximum rating under Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A higher 
evaluation under other schedular provisions for evaluating 
spine disabilities is not possible absent a diagnosis of 
intervertebral disc syndrome; fracture of the vertebra; 
complete bony fixation (ankylosis) of the spine in an 
unfavorable angle, with marked deformity and involvement of 
major joints or without other joint involvement; or 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, and 5289, 5293 (2003).

The change to criteria pertinent to rating the spine, 
effective September 26, 2003, renumbered all of the spine 
diagnostic codes and provides for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a (2009).  
Furthermore, under the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243), the General Rating Formula provides that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis or the entire thoracolumbar spine warrants a 40 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Id.

Several notes follow the general rating formula.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  

Note (2):   (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Relevant medical evidence of record consists of VA medical 
examinations conducted in April 2004 and July 2005, as well 
as records of the Veteran's treatment at the Dayton VA 
Medical Center (VAMC) and with private treatment providers 
for his degenerative arthritis of the lumbosacral spine.  
Records from a private treatment provider in February 2000 
indicate that the Veteran had undergone a magnetic resonance 
imagery (MRI) study pursuant to his complaints of low back 
pain radiating to his right leg and foot.  The MRI study 
revealed foraminal stenosis on the right but no disc 
herniation; the examiner opined that the foraminal stenosis 
was "impinging upon the nerve root" and that the Veteran 
was a "candidate for recurring episodes."  Further private 
treatment records indicate that the Veteran received 
chiropractic treatment in 2003 and 2004 to address low back 
pain following an October 2003 workplace injury.  At the 
conclusion of this treatment, the Veteran was diagnosed with 
lumbosacral strain/sprain with moderate improvement over the 
course of the treatment.  Records from the Veteran's 
treatment at the Dayton VAMC reflect that he has been seen on 
multiple occasions for complaints of low back pain.  
Radiological examination conducted at several treatment 
visits, including in November 2003, reflect moderate 
degenerative changes of the lumbosacral spine.  The Veteran 
was also seen in November 2003 by a neurologist for 
complaints of low back pain since his October 2003 motor 
vehicle accident.  Examination at that time revealed no motor 
weakness, normal muscle tone and reflexes, and no evidence of 
spinal trauma.  Further neurological evaluation in February 
2004 reflects no motor weakness and normal muscle tone with 
no loss of touch demonstrated to sensory testing.  The 
diagnosis at that time was chronic low back pain.

Report of the April 2004 VA examination reflects that the 
physician noted the Veteran's complaints of pain in his lower 
back that sometimes radiated into his right leg.  The 
examiner noted that the Veteran used a wheelchair or a cane 
for ambulation.  The Veteran reported no numbness or tingling 
in his lower extremities, although he did report difficulty 
sleeping secondary to pain.  On physical examination, the 
physician found tenderness and mild muscle spasm to palpation 
of the lower lumbar spine.  When asked to test his range of 
motion, the Veteran stated that he was unable to bend forward 
or backward at all and performed right and left lateral 
flexion only to 5 degrees.  The examiner noted, however, that 
the Veteran was able to sit on the examining table in a 
position of 90-degree flexion with his legs extended in front 
of him on the examining table, although the examiner 
acknowledged that the Veteran "had a significant amount of 
perceived pain with any motion of his hip."  Straight leg 
raising elicited low back pain.  Sensory and reflex 
examination were normal, and the examiner noted normal 
musculature of the Veteran's lower extremities.  Radiological 
examination showed some decreased disc space at L5-S1, and 
the examiner also noted "some diffuse facet arthritis" in 
the Veteran's lower lumbar spine.  The examiner diagnosed the 
Veteran with mild degenerative arthritis of the lower 
lumbosacral spine and opined that the limitation of motion 
the Veteran displayed during physical examination was "not 
consistent with the radiological findings."  The examiner 
concluded that, in his belief, the Veteran has "some mild 
arthritic changes and more than likely has mild symptoms 
related to these arthritic changes in his low back." 

Report of the July 2005 VA examination reflects that the 
Veteran stated that he had constant pain in his low back, 
which occasionally radiated to his thigh and calf, with 
flare-ups of the back pain approximately weekly.  He stated 
that he had not gotten relief from any of the pain medication 
he had tried.  The Veteran further reported using a cane and, 
primarily, a wheelchair for mobility; he reported that he 
believed he could only walk about a quarter-mile before 
needing to rest.  He denied having any falls, although he 
stated that he was increasingly unsteady.  He stated that he 
had no difficulty with most activities of daily living but 
that he sometimes needed help donning his socks and shoes.  
Physical examination revealed that the Veteran walked with a 
slow, antalgic gait with the aid of a cane.  Range of motion 
testing revealed flexion to 30 degrees without pain, 
extension to 20 degrees without pain, left and right lateral 
rotation to 30 degrees with mild pain throughout the range of 
motion, and left and right lateral flexion to 20 degrees with 
mild pain throughout the range of motion.  The examiner found 
no evidence of weakness, fatigability, incoordination, 
further limitation of motion, or increased pain on repetition 
of motion.  The examiner noted pain to palpation of the 
lumbar spine but no muscle spasm or guarding.  Straight leg 
raising was negative bilaterally, and neurological testing 
revealed normal reflexes without any muscular atrophy of the 
lower extremities.  The examiner noted that the Veteran 
appeared to display "very poor" effort on strength testing, 
noting that the Veteran "barely offers any type of active 
knee extension or flexion" although he was able to stand up 
from a seated position without difficulty.  Sensation testing 
was normal, and the Veteran was able to heel and toe walk.  
The examiner's diagnosis was degenerative arthritis of the 
lumbosacral spine with no nerve root impingement.  The 
examiner based these findings on both the radiological 
examination conducted in April 2005 as well as the fact that 
the Veteran did not display any "consistent radicular 
findings on either leg."  The examiner observed that the 
Veteran's range of motion was "markedly different and 
improved" from the April 2004 examination.  He concluded 
that the Veteran's examination findings "are not consistent 
with the mild degree of degenerative arthritis that he has on 
his imaging studies, although his complaints would certainly 
indicate that he is in a fairly debilitated condition."  

The Veteran has also contended, in his May 2005 hearing 
before a Decision Review Officer and in multiple written 
statements, that he is unable to walk any distance over a 
quarter-mile or stand for any length of time without severe 
pain in his lower back and weakness in his legs, rendering 
him liable to fall.  In a March 2005 written statement, the 
Veteran contended that he is "losing the ability to walk" 
due to pain and is relying increasingly on his wheelchair to 
get around.  The Veteran has also stated that pain medication 
provides little relief.  

Following a review of the treatment records, the examination 
reports, and the noted findings, the Board finds that an 
increased rating, to 40 percent, for the Veteran's 
degenerative arthritis of the lumbosacral spine is warranted.

In that connection, the Board notes that the medical evidence 
demonstrates that the Veteran has consistently complained of 
pain and limitation of motion of his spine.  In the above-
noted VA examinations, the Veteran reported back pain that is 
exacerbated by motion and limits his ability to engage in 
activities and walk for distances longer than a quarter-mile.  
Particularly, the Board looks to the July 2005 VA 
examination, at which the Veteran was found to have forward 
flexion of the thoracolumbar spine to 65 degrees, with pain 
on flexion beginning at 30 degrees.  The Board thus finds, in 
light of the July 2005 VA examiner's finding that the 
Veteran's pain on forward thoracolumbar flexion began at 30 
degrees, that the Veteran's pain and its effect on his range 
of motion is more properly contemplated by a 40 percent 
schedular rating under both prior Diagnostic Code 5292, which 
is for application where limitation of motion of the lumbar 
spine is found to be severe, and current Diagnostic Code 
5242, which is for application where forward flexion of the 
thoracolumbar spine is found to be 30 degrees or less.  

The Board notes here that the terms "moderate" and 
"severe" in the context of Diagnostic Code 5292 are not 
defined by regulation.  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  Given 
that the Veteran was found at the July 2005 examination to be 
able to flex only to 30 degrees with pain and has 
consistently stated that he suffers from continual low back 
pain, the Board concludes that the Veteran's limitation of 
motion caused by his degenerative arthritis of the 
lumbosacral spine is "severe" under prior Diagnostic Code 
5292, thus warranting a 40 percent evaluation under that 
Diagnostic Code.  In so finding, the Board has considered not 
only the Veteran's range of motion but the limitation caused 
by pain the Veteran's range of forward flexion.  Thus, taking 
into account the Veteran's functional loss due to pain as 
considered by 38 C.F.R. §§ 4.40, 4.45, and 4.59, as discussed 
above, and giving the Veteran the benefit of the doubt, the 
Board concludes that the Veteran warrants a 40 percent rating 
since his date of claim.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003), 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009); 
DeLuca, 8 Vet. App. at 204-06.

The Board has considered, but does not find, that a rating in 
excess of 40 percent for the Veteran's degenerative arthritis 
of the lumbosacral spine is warranted, under either prior or 
current diagnostic codes relating to his disability.  In that 
connection, the Board notes that a 40 percent rating is the 
highest rating available under both prior Diagnostic Codes 
5292 and 5295 and the current general rating criteria.  To 
warrant a 50 percent rating or above under either the current 
or former criteria, a diagnosis of ankylosis of the spine is 
required.  As noted above, the Veteran has not been shown at 
any time to have ankylosis; he is thus not entitled to a 
higher rating under either prior Diagnostic Codes or the 
current General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).  (In that connection, the Board acknowledges that at 
his April 2004 VA examination, the Veteran indicated that he 
was unable to flex forward or extend his lumbosacral spine, 
"even 5 or 10 degrees."  The Board notes, however, that at 
a later point in the examination, the Veteran was able to sit 
on an examination table with his legs extended at a 90-degree 
angle.  Although there is no indication as to whether this 
flexion to 90 degrees elicited pain in the Veteran, or to 
what degree, the Board finds that the examiner's conclusion 
that the Veteran gave very poor effort on range of motion 
testing is valid and therefore that the results of such 
testing are not for application here.  The examiner's 
comments even suggest that an award of 40 percent such as 
granted herein may not be warranted because of the claimant's 
possible exaggeration of symptoms; however, the examiners 
have not explicitly indicated that the findings on 
examination of the back should be entirely discounted.  
Therefore, the award of 40 percent is warranted, and the RO 
is free to have the Veteran regularly re-examined.)

The Board is cognizant, as discussed above, that evaluations 
of the Veteran's spine reflect painful motion.  Most 
recently, repetitive testing of the Veteran's lumbar spine 
conducted at his July 2005 VA examination revealed flexion to 
65 degrees, with pain beginning at 30 degrees of flexion and 
no additional limitation of motion on repetition.  In this 
case, the Board has taken into consideration the Veteran's 
complaints of pain but finds, in light of the fact that the 
Veteran is being rated for limitation of motion of the spine, 
that any such pain and its effect on the Veteran's range of 
motion is contemplated in the 40 percent rating assigned 
herein.  Therefore, the Board simply does not find that a 
rating higher than 40 percent based on any additional 
functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is 
warranted under the rating criteria.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected degenerative arthritis of the 
lumbosacral spine. In this case, while there is radiological 
evidence of degenerative changes of the lumbosacral spine, 
the Veteran is being rated for limitation of motion of the 
lumbosacral spine associated with such degenerative changes.  
The Board also notes, as discussed above, that there is no 
evidence that the Veteran's degenerative arthritis of the 
lumbosacral spine has resulted in disability comparable to 
ankylosis, rendering a higher rating inappropriate under the 
current General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5242 (2009).

Further, although the new rating criteria call for evaluating 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately 
under an appropriate diagnostic code, in this case, the Board 
finds that no objective neurologic abnormalities have been 
demonstrated at any time during the pendency of the Veteran's 
appeal.  Specifically, although the Veteran subjectively 
reported in both the April 2004 and July 2005 examinations 
that he experienced pain radiating down his right leg, the VA 
examiners did not indicate any objective neurologic 
abnormalities and, after conducting a neurological 
examination, noted that the Veteran's sensation was normal in 
his lower extremities and that he had normal muscle tone and 
reflexes.  38 C.F.R. § 4.71a.  The Board further acknowledges 
the February 2000 private treatment provider's report that 
the Veteran suffered from foraminal stenosis impinging on a 
nerve root but finds persuasive the findings of the July 2005 
examiner, who conducted a thorough physical examination and 
found specifically that there was no evidence of nerve root 
impingement, given the normal results to sensory examination 
conducted at that time.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected degenerative arthritis 
of the lumbosacral spine otherwise has rendered impractical 
the application of the regular schedular standards. The very 
symptoms he experiences are contemplated by the rating 
schedule, pain and limitation of motion as noted above.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim on appeal that is not contemplated 
by the rating schedule.  As a result, the Board concludes 
that a remand to the RO for referral of this rating issue to 
the VA Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that, since 
the date of claim, the Veteran's service-connected 
degenerative arthritis of the lumbosacral spine warrants a 
rating of 40 percent.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.57, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine. However, as the preponderance of the 
evidence is against the Veteran's claim for a rating higher 
than that granted herein, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating of 40 percent for degenerative arthritis of the 
lumbosacral spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


